Citation Nr: 1212457	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a disability productive of left-sided numbness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969, and had additional periods of service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2005, the RO denied entitlement to service connection for asthma, sleep apnea, a skin rash, and a left shoulder condition. In October 2006, the RO denied service connection for left-sided numbness. 

A Travel Board hearing was held in April 2010 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file and has been reviewed. 

In November 2010, the Board denied the Veteran's service connection claims for bronchitis, sleep apnea, and a skin rash, and remanded the issues of entitlement to service connection for a left shoulder disability and left-sided numbness for further development.  

The issues of entitlement to service connection for a low back disability and hepatitis have been raised by the record (see Veteran's statement received in July 2007 as well as an October 2007 deferred rating decision).  Although the RO sent the Veteran a VCAA letter with respect to a low back claim, neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.





FINDINGS OF FACT

1.  A clear preponderance of the medical evidence does not relate the Veteran's current left shoulder disability to any incident of active service. 

2.  A disability manifested by left-sided numbness has not been objectively shown.

3.  A clear preponderance of the medical evidence does not relate the Veteran's complaints of left-sided numbness to his active service.  Rather, the medical evidence relates the Veteran's complaints of left-sided numbness to his left shoulder disability, a nonservice-connected disability.  
 

CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated in service, nor may arthritis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011). 

2.  Left-sided numbness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) of 2000, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353 -54 (April 30, 2008). 

Prior to the initial adjudication of the Veteran's claims, letters dated in April 2004 and December 2005 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Additional VCAA letters were sent to the Veteran in October 2007 and December 2010.  Thereafter, the left shoulder and left-sided numbness claims were readjudicated by the RO in a January 2012 supplemental statement of the case.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Veteran was advised as to how disability ratings and effective dates are assigned in a March 2006 letter.  Although this notice was not provided prior to the initial adjudication of the Veteran's left shoulder claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition. 

The Board further notes that the claims folder contains the Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, and the Veteran's contentions.  The Veteran was afforded a VA examination in connection with his claims and testified at a personal hearing.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Section 1154(b), however, does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011).  In a July 1997 opinion, VA's General Counsel explained that this definition includes personnel who were not actually stationed within the borders of the Republic of Vietnam, but were present within the Republic's borders for duty or visitation purposes.  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam). 

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).   On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202 (2010). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 


Analysis

a.  Left Shoulder Disability

The Veteran maintains that he sustained a left shoulder disability after being exposed to an exploding landmine during service.  He also reported that during service in the 1960s he injured his left shoulder while completing parachute maneuvers.  He stated that he was treated on station with no sequelae at that time.  He also stated that in 1972, he was involved in an automobile accident, injuring the left side of his body.  (See December 2010 VA examination report).  As noted, even if the Veteran's purported injuries at least as to the first reported injury are consistent with the circumstances, conditions, or hardships of such service which includes combat service in Vietnam, the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.   See, e.g., 38 U.S.C.A. § 1154(a), (b); see also, RO Memorandum to File dated April 3, 2008 regarding verification of claimed stressors.

The medical evidence of record confirms a current left shoulder disability.  In this regard, a March 2005 magnetic resonance imaging (MRI) scan report shows an impression of severe degenerative joint disease of the left acromioclavicular joint.  Also, the physician noted that a partial tear of the supraspinatus tendon should be considered; such a tear was later confirmed.

A review of the Veteran's service treatment records indicates that there is no evidence of left shoulder complaints, treatment, and/or diagnoses during regular active duty although as noted, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by combat service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  

The Board notes further, however, that there is also no evidence of arthritis of the left shoulder within the first post-service year.  And, treatment records covering the Veteran's Reserve duty do not show a left shoulder disability during a period of ACDUTRA, nor do they show injury to the left shoulder during a period of INACDUTRA.  Clinical evaluation of the Veteran's upper extremities was normal during an annual December 1980 examination, a March 1988 quadrennial examination, and a September 1990 "PEB" examination.  The Veteran denied having a painful or "trick shoulder during those examinations.  The first objective evidence of left shoulder problems is not shown in the record until March 2005.    

There is also no evidence of a nexus between the current left shoulder disability and active service.  Pursuant to the Board's 2010 remand, the Veteran underwent a VA examination in December 2010 to determine the etiology of his left shoulder disability.  Significantly, the December 2010 examiner opined that it is less likely than not that the Veteran's current left shoulder disability was incurred in service.  In arriving at such opinion, the examiner noted the long lapse of time since the reported injury in service and with no afforded treatment.  The examiner also noted that degenerative joint disease is compatible with the Veteran's civilian occupation as a freight truck driver.  The examiner further opined that it is less likely than not that the Veteran's left shoulder complaints are due to military, and more likely than not due to the natural aging process, and the natural wear and tear of the shoulder that would be expected with the Veteran's occupational background.  Accordingly, there is no objective evidence relating the Veteran's left shoulder disability to his active service and any injury sustained therein.  

The Board acknowledges that under the "Diagnosis" section of the December 2010 VA examination report, the examiner indicated that the Veteran's partial rotator tear was in the right shoulder, as opposed to the left.  However, it appears that the examiner inadvertently referred to the incorrect shoulder because his remaining report refers to the Veteran's left shoulder and he cited to evidence in the claims folder, such as the March 2005 MRI report, which as noted pertains to the left shoulder.  

The Board acknowledges that the Veteran, as a layman, is competent to report the existence of his left shoulder symptoms such as pain, as such is readily observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his current left shoulder disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board further finds that the medical evidence of record first showing left shoulder complaints decades after service far outweighs the Veteran's lay reports of etiology and continuing symptoms since service. 

In sum, the objective evidence shows that the Veteran's left shoulder disability was not manifest during active service, or for decades thereafter, and the medical evidence does not relate the left shoulder disability to active service.  The benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against a finding of service connection for the Veteran's left shoulder disability, and the benefit of the doubt doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim is therefore denied.

b.  Left-sided Numbness

The Veteran also seeks service connection for left-sided numbness.  The first inquiry in a service connection claim is to determine whether there is evidence of a current disability.  The Board observes that a VA treatment note dated in October 1998 reflects that the Veteran was seen for complaints of left arm numbness; however, no pathology to account for his complaints was noted.  The physician felt it necessary to just "watch and see" for further complaints.    

Pursuant to the Board's 2010 remand, the Veteran was afforded a VA examination to determine if the Veteran has a disability productive of left arm numbness that is related to his active service.  In this regard, the December 2010 VA examiner opined that it is less likely than not that the manifestations of numbness and sensory defects reported by the Veteran are related to service.  The examiner indicated that his review of the record failed to document any definitive workup or treatment for numbness.  The examiner noted that the Veteran exhibits normal range of motion of the elbow, forearm, wrist, and digits of the left upper extremity, and clinically, all deep tendon reflexes were normal.  The examiner further noted that there is no evidence of atrophy or intrinsic muscle injury in the left upper extremity.  Additionally, according to a December 2010 VA neurological examination report, the examiner stated that a left -sided peripheral neuropathy or neurologic condition was not found.  (The Board also notes that the Veteran, who served in the Republic of Vietnam during the Vietnam era, does not contend nor does the evidence show that he has been diagnosed with acute or subacute peripheral neuropathy, disabilities which are afforded the presumption pursuant to 38 C.F.R. § 3.309(e).

Notwithstanding the absence of a medical diagnosis to support the Veteran's complaints, the Board notes that numbness is an observable symptom and, as noted, the Veteran, as a layperson, is competent to report observable symptoms.  However, the December 2010 VA neurologic examiner specifically opined that the cause of the Veteran's left-sided numbness complaint is more likely related to his left shoulder disability.  As service connection for a left shoulder disability has been denied herein, it necessarily follows that service connection for his complaints of left- sided numbness cannot be granted as secondary to the nonservice-connected left shoulder disability.  See 38 C.F.R. § 3.310 (2011).

Additionally, the Board notes that the Veteran's service treatment records do not show any left arm numbness complaints, treatment, and/or diagnoses.  The first medical evidence showing complaints of numbness are not shown until 1998 as noted above, which is decades after active service discharge.  Parenthetically, the Board acknowledges the medical evidence of radiculopathy in the low back.  As noted in the introduction, the issue of entitlement to service connection for a low back disability is being referred to the AOJ for adjudication.  

In the absence of objective evidence relating the Veteran's complaints of left-sided numbness to active service, or a service-connected disability, the preponderance of the evidence is against a finding of service connection for the Veteran's left-sided numbness, and the benefit of the doubt doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim is therefore denied.


ORDER

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a disability productive of left-sided numbness is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


